UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-2100


ANGELA VANBUREN,

                Plaintiff - Appellant,

          v.

STEPHEN A. GRUBB,

                Defendant – Appellee,

          and

VIRGINIA HIGHLANDS ORTHOPAEDIC SPINE CENTER, LLC,

                Defendant.



                             No. 10-2161


ANGELA VANBUREN,

                Plaintiff - Appellee,

          v.

STEPHEN A. GRUBB,

                Defendant – Appellant,

          and

VIRGINIA HIGHLANDS ORTHOPAEDIC SPINE CENTER, LLC,

                Defendant.
Appeals from the United States District Court for the Western
District of Virginia, at Roanoke.      James C. Turk, Senior
District Judge. (7:10-cv-00132-jct)


Argued:   December 8, 2011               Decided:   March 21, 2013


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Reversed and remanded by unpublished per curiam opinion.


James J. O'Keeffe, IV, GENTRY, LOCKE, RAKES & MOORE, Roanoke,
Virginia, for Appellant/Cross-Appellee.    Terry Neill Grimes,
GRIMES & WILLIAMS, P.C., Roanoke, Virginia, for Appellee/Cross-
Appellant.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     The background of this case is discussed in VanBuren v.

Grubb, 471 F. App’x 228 (4th Cir. 2012).              There, we certified to

the Supreme Court of Virginia, pursuant to Rule 5:40 of the

Rules of that court, the following question:

     Does Virginia law recognize a common law tort claim of
     wrongful discharge in violation of established public
     policy   against  an  individual   who  was   not  the
     plaintiff’s actual employer, such as a supervisor or
     manager, but who participated in the wrongful firing
     of the plaintiff?

Id. at 229.

     Concluding      that   the   “question    as    posed   encompasse[d]       a

larger   body   of   employees    than    [was]     essential   to    produce    a

determinative answer in these proceedings,” the Virginia Supreme

Court restated our question as follows:

     Does Virginia law recognize a common law tort claim of
     wrongful discharge in violation of established public
     policy against an individual who was not the
     plaintiff’s actual employer but who was the actor in
     violation of public policy and who participated in the
     wrongful firing of the plaintiff, such as in the
     capacity of a supervisor or manager?

VanBuren v. Grubb, 733 S.E.2d 919, 921 (Va. 2012); see also

Virginia   Supreme    Court   Rule   5:40(d)      (“This   Court     may   in   its

discretion restate any question of law certified . . . .”).                     On

November 1, 2012, the court answered the question affirmatively.

VanBuren, 733 S.E.2d at 924.         Accordingly, we conclude that the

district court erred in dismissing VanBuren’s claim against Dr.


                                      3
Grubb based on its determination that “were the Virginia Supreme

Court     to    directly     address   this   issue,   it    would     find   that

wrongful discharge claims by an employee are cognizable only

against the employer and not against supervisors or co-employees

in   their      individual     capacity.”      VanBuren     v.   Va.    Highlands

Orthopaedic Spine Ctr., LLC, 728 F. Supp. 2d 791, 794 (W.D. Va.

2010).

     We        therefore     reverse    the   district      court’s      judgment

dismissing VanBuren’s claim against Dr. Grubb and remand for

further proceedings.

                                                       REVERSED AND REMANDED




                                         4